Citation Nr: 0830521	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from June 16, 1995 to February 14, 2005 and an 
evaluation in excess of 30 percent from February 14, 2005 for 
service-connected status post debridement of the left foot 
plantar surface wound without artery or nerve involvement.

2.  Entitlement to an evaluation in excess of 10 percent for 
scar of the left foot prior to February 14, 2005 and a 
compensable evaluation from February 14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1964.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in March 
2006.  This matter was originally on appeal from an August 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey which granted 
service connection for a left foot disability and assigned a 
10 percent disability rating effective March 18, 1999.

The veteran appealed the effective date and assignment of the 
10 percent disability rating and in September 2001, the RO 
determined that the effective date of the claim is June 16, 
1995, the date the veteran submitted an informal claim for 
entitlement to service connection for a left foot disability.  
The veteran was notified that no further action would be 
taken in regard to the claim for an earlier effective date 
since the benefit was fully granted. In April 2005, the RO 
increased the evaluation for the service-connected left foot 
disability to 20 percent, effective February 14, 2005. 

In March 2006, the Board denied entitlement to an initial 
evaluation in excess of 10 percent prior to February 14, 2005 
for service-connected status post debridement of the left 
foot plantar surface wound but granted a separate compensable 
rating for a scar.  In addition, the Board granted a 30 
percent evaluation from February 14, 2005 for service-
connected status post debridement of the left foot plantar 
surface wound but eliminated the compensable rating for the 
scar.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in March 2006, the Board denied entitlement 
to an initial evaluation in excess of 10 percent prior to 
February 14, 2005 for service-connected status post 
debridement of the left foot plantar surface wound but 
granted a separate compensable rating for a scar.  In 
addition, the Board granted a 30 percent evaluation from 
February 14, 2005 for service-connected status post 
debridement of the left foot plantar surface wound but 
eliminated the compensable rating for the scar.  Thus, the 
Board increased the combined evaluation for the veteran's 
service-connected left foot disability from 10 percent to 20 
percent from June 16, 1995 and from 20 percent to 30 percent 
from February 14, 2005.       

The Court vacated the Board's March 2006 decision, in part, 
and remanded the matter for further proceedings.  

Specifically, the Court found that the veteran was 
effectively denied his right to an administrative review on 
appeal as the RO had not adjudicated the issue of entitlement 
to a separate rating for a left foot scar as a ratable 
symptom of his left foot disability and that the Board 
evaluated evidence that the RO never had the opportunity to 
consider, namely private medical treatment records submitted 
in January 2006.  The Court remanded the issue for the Board 
to issue a decision evaluating "whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on [the issue of a separate disability rating for a 
left foot scar] and an opportunity to submit such evidence 
and argument and to address that question at a hearing, and 
if not, whether the claimant has been prejudiced thereby."

As the Board granted a separate rating for a left foot scar 
prior to February 14, 2005, the issue to be considered in the 
first instance is entitlement to an evaluation in excess of 
10 percent for scar of the left foot prior to February 14, 
2005 and a compensable evaluation from February 14, 2005.   
Thus, the RO must provide adequate development and adjudicate 
this issue. 

In addition, the Court found that Board failed to discuss the 
issue of extraschedular consideration for the veteran's left 
foot disability.  The Court noted that 

[a]lthough the [veteran] did not 
specifically assert that a schedular 
rating was inadequate, the record 
contains several pieces of evidence that 
raise this possibility.  For example, the 
[veteran] stated that his left foot 
condition hinders his ability to work.  
In particular, he noted that he is unable 
to supervise others at work as a result 
of foot pain, and that pain and fatigue 
make it difficult for him to climb 
ladders and stand for long periods of 
time, which his job requires him to do.  
...  He also reported that he missed six 
months of work in 2000 because of his 
foot disability. ...  Further, the May 1999 
VA examiner opined that the [veteran's] 
left foot disability "does interfere 
with his work ability and activities of 
daily living."

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board is precluded by 38 C.F.R. § 3.321(b)(1) 
from assigning an extraschedular evaluation in the first 
instance.  Instead, the Board must refer any claim that meets 
the criteria for referral for consideration of an 
extraschedular evaluation to the Director, Compensation and 
Pension Service.  Id.  

VA should send the veteran appropriate notice and advise him 
that under 38 C.F.R. § 3.321(b) the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

 Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA clinicians who 
have evaluated or treated him for his 
service connected left foot disability.  
Any outstanding VA treatment records that 
have not already been associated with the 
claims file should be obtained.  Once 
signed releases are received from the 
veteran, any outstanding private 
treatment records that have not already 
been associated with the claims file 
should be obtained.  A copy of any 
negative response(s) should be included 
in the claims file.

2.  Appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish extraschedular disability 
ratings for his service-connected left 
foot disability should be sent to the 
veteran.  The veteran should be notified 
that evidence that may substantiate his 
claims could include, but not be limited 
to, employment records and statements 
from his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his service 
connected left foot disability on his 
ability to operate successfully in a work 
environment.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Should 
submission of the issue of entitlement to 
extraschedular ratings for the veteran's 
service connected left foot condition to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



